Citation Nr: 0502155	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  95-40 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent 
for lumbar strain with degenerative disc disease and 
arthritis beginning on December 18, 1993, and in excess of 40 
percent beginning on and after September 26, 2003.

3.  Entitlement to an initial rating in excess of 10 percent 
for status post cholecystectomy and reflux esophagitis.

4.  Entitlement to an initial rating in excess of 10 percent 
for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
1994 and February 1995 by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board and was remanded in June 2000 and 
June 2003.

It is noted that although the schedular evaluation of the 
veteran's lumbar strain with degenerative disc disease and 
arthritis was increased to 40 percent disabling, effective 
September 26, 2003; inasmuch as a higher evaluation is 
available for this condition and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim for a higher initial evaluation remains viable on 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

It is noted that an August 2004 communication from the 
veteran includes the issues of entitlement to service 
connection for chronic sinusitis, asthma, allergies, and 
reflux.  With the exception of the reflux claim, these issues 
have not been developed or certified for appellate review and 
are not for consideration at this time.  They are, however, 
being referred to the RO for clarification, and, if 
necessary, appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

The veteran claims entitlement to increased evaluations for 
diabetes mellitus, lumbar strain with degenerative disc 
disease and arthritis, status post cholecystectomy and reflux 
esophagitis, and pes planus.  

The Board finds that it would be helpful in this case to 
afford the veteran an additional VA examination for his 
service connected disorders.  The Board observes that the 
veteran was afforded VA examinations in January 2004 in 
connection with the claims on appeal and that a report of 
these examinations is associated with his claims file.  
Nevertheless, the VA examination reports do not include the 
clinical findings necessary to adequately evaluate the 
veteran's diabetes mellitus, lumbar strain with degenerative 
disc disease and arthritis, status post cholecystectomy and 
reflux esophagitis, and pes planus, under the respective 
diagnostic codes.  

The VA examination reports and treatment records create a 
question as to the veteran's disability picture.  
Specifically, the veteran has reported complaints of 
increased cervical, thoracic, and lumbar symptoms as well 
increased symptoms associated with his feet and 
gastrointestinal system; however, it is unclear as to whether 
these complaints are manifestations of increases in severity 
of his service connected disorders or whether they are 
secondary to his service connected disorders.  In this 
regard, it is noted that the January 2004 examination report 
includes findings of a variety of nonservice-connected 
physical disorders, to include diabetic retinopathy, gastric 
retention, aggravation of GERD (gastroesophageal reflux 
disease), abnormal liver tests, constipation, and sinusitis 
and hoarseness due to increased GERD symptoms; however, the 
examiners have not provided opinions as to the severity and 
etiology of these disorders.  

Similarly, it is noted that the veteran has been diagnosed 
with calcainal spurs and the examiner has commented that this 
is not related to his diabetes; however, there is no opinion 
as to the relationship, if any, between this disorder and the 
veteran's service connected bilateral peripheral neuropathy 
or pes planus.  Additionally, treatment records reflect that 
the veteran has complained of feeling hypoglycemic; however, 
the January 2004 VA examination report does not include 
findings with respect to hypoglycemia.  

With respect to the veteran's back claim, it is noted that 
the January 2004 VA examination report reflects findings of 
marked spasms of the paravertebral muscles; however, there is 
no opinion as to whether these spasms are related to the 
veteran's service connected lumbar strain with degenerative 
disc disease and arthritis, spondylosis of the thoracic 
spine, or diabetes mellitus.  

The Board further notes that VA has revised the regulations 
for evaluating disabilities of the spine, with the most 
recent revision effective September 26, 2003.  Amendment to 
Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 51454-
51458 (August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243).  Review of the record reflects that, although 
the veteran was afforded a VA examination of the back 
subsequent to the most recent revision and these regulatory 
changes were considered in the most recent Supplemental 
Statement of the Case, dated in April 2004, the veteran has 
not been provided with notice of the change in the rating 
criteria and given the opportunity to submit additional 
evidence or argument on the issues.  

In short, the Board cannot render an informed decision 
concerning the level of disability caused by the veteran's 
service-connected disorders in the absence of specific 
medical information regarding coexisting disabilities.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  As such, the Board finds that the 
veteran should be afforded an additional VA examination in 
order to better delineate his various disorders and assess 
the severity, symptomatology, and manifestations of his 
service-connected diabetes mellitus, lumbar strain with 
degenerative disc disease and arthritis, status post 
cholecystectomy and reflux esophagitis, and pes planus, 
including any complications.  See 38 U.S.C.A. § 5103A(d)(1) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
evidence does not adequately evaluate the current state of 
the condition, the VA must provide a new examination.  Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The appellant should be advised of 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been advised of (a) the 
information and evidence not of record 
that is necessary to substantiate  his 
claims, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The veteran should also be 
notified that he should provide VA with 
all relevant evidence and argument 
pertinent to the claims at issue.  
Specifically, the veteran should be 
provided notice of the changes to the 
regulations for rating disabilities of 
the spine effective in September 2003.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
October 2003, the date of the most recent 
VA treatment records.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
In this regard, the attention of the RO 
is specifically directed to copies of 
treatment records available from the Loma 
Linda VA Medical Center.  

3.  The RO should also afford the veteran 
a VA endocrine examination to determine 
the current severity of his service-
connected diabetes mellitus.  The 
veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  

a.  The examiner should state whether the 
veteran's diabetes mellitus is productive 
of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
more hospitalizations per year or bi-
monthly visits to diabetic care 
providers, as well as any other 
complications.  

b.  The examiner should review of the 
veteran's medical history, note prior 
diagnoses, and provide an opinion as to 
whether these disorders are a result of 
or have been aggravated by veteran's 
service-connected diabetes mellitus.

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

4.  Thereafter, the veteran should be 
afforded comprehensive VA orthopedic and 
neurological examinations to determine 
the nature and extent of his low back 
disorder.  The veteran's claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  

a.  The examiner should note the range of 
motion for the lumbar spine.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1)  pain on use, 
including during flare-ups; (2)  weakened 
movement; (3) excess fatigability;  or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.

b.  The examiner should state whether 
there is any loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwaite's sign.  

c.  The examiner should state, if 
possible, the frequency and duration of 
incapacitating episodes of intervertebral 
disc syndrome, if the veteran suffers 
such attacks, and the extent to which 
relief is experienced between such 
attacks.  Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  

d.  The examiner should state whether the 
veteran experiences neurological symptoms 
which are distinct from other low back 
symptoms (that are neither duplicative 
nor overlapping.)

e.  Finally, the examiner should review 
of the veteran's medical history, note 
prior diagnoses, and provide an opinion 
as to whether these disorders are a 
result of or have been aggravated by the 
veteran's service-connected back 
impairment.

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

5.  The veteran should also be afforded a 
VA podiatry examination to determine the 
nature and extent of disability from her 
service-connected flat feet.  The 
veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  

a.  The examiner should state whether the 
veteran's flat feet, in either extremity, 
are manifested by the following:  (a) 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
swelling on use, or characteristic 
callosities; or (b) marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo Achilles on 
manipulation, none of which can be 
improved by orthopedic shoes or 
appliances.  

b.  The examiner should review of the 
veteran's medical history, note prior 
diagnoses, and provide an opinion as to 
whether these disorders are a result of 
or have been aggravated by veteran's 
service-connected pes planus.

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

6.  The veteran should be afforded a VA 
gastrointestinal examination for the 
purpose of assessing the severity of his 
service-connected status post 
cholecystectomy and reflux esophagitis.  
The veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  

a.  The examiner should provide an 
opinion as to whether this condition is 
nonsymptomatic or productive of either 
mild or severe symptoms.  Additionally, 
the examiner should comment on the 
veteran's reflux esophagitis and the 
connection between this disorder and the 
veteran's history of GERD, complaints of 
abdominal pain, and any other symptoms.  

b.  The examiner should review of the 
veteran's medical history, note prior 
diagnoses, and provide an opinion as to 
whether these disorders are a result of 
or have been aggravated by veteran's 
service-connected status post 
cholecystectomy and reflux esophagitis.

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

7.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations, to 
include the changes in the rating 
criteria for spine disorders.  If the 
issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




